Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
In re AMERICAN REALTY CAPITAL : Civili Action No, 1:15-me-00040-AKH

PROPERTIES, INC. LITIGATION
CLASS ACTION

 

This Document Relates To:

ALL ACTIONS.

 

NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION

EXHIBIT A-1

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 2 of 29

TO: ALL PERSONS AND ENTITIES THAT PURCHASED OR OTHERWISE
ACQUIRED THE COMMON STOCK, PREFERRED STOCK, OR DEBT
SECURITIES OF AMERICAN REALTY CAPITAL PROPERTIES, INC. (““ARCP”,
NOW KNOWN AS VEREIT, INC.) OR ARC PROPERTIES OPERATING
PARTNERSHIP, L.P. (NOW KNOWN AS VEREIT OPERATING PARTNERSHIP,
L.P.) (““ARCP SECURITIES”) DURING THE PERIOD BETWEEN FEBRUARY 28,
2013 AND OCTOBER 29, 2014 (THE “CLASS PERIOD”)

IN ORDER TO QUALIFY FOR A SETTLEMENT PAYMENT, YOU MUST
TIMELY SUBMIT A PROOF OF CLAIM AND RELEASE FORM BY JANUARY 23,
2020.

THIS NOTICE WAS AUTHORIZED BY THE COURT, IT IS NOT A LAWYER
SOLICITATION. PLEASE READ THIS NOTICE CAREFULLY AND IN ITS
ENTIRETY.

WHY SHOULD I READ THIS NOTICE?

This Notice is given pursuant to an order issued by the United States District Court for the
Souther District of New York (the “Court”), This Notice serves to inform you of the proposed
settlement of the above-captioned class action lawsuit for $1,025,000,000.00 in cash (the
“Settlement’”) and the hearing (the “Settlement Fairness Hearing”) to be held by the Court to
consider the fairness, reasonableness, and adequacy of the Settlement, as set forth in the Stipulation
of Settlement dated September 30, 2019 (the “Stipulation”), by and between Lead Plaintiff Teachers
Insurance and Annuity Association of America, College Retirement Equities Fund, TIAA-CREF
Equity Index Fund, TIAA-CREF Real Estate Securities Fund, TIAA-CREF Large Cap Value Index
Fund, TIAA-CREF Small Cap Blend Index Fund, TIAA-CREF Life Real Estate Securities Fund,
TIAA-CREF Life Equity Index Fund, and TIAA-CREF Bond Index Fund (collectively “TIAA” or
“Lead Plaintiff’), on behalf of itself and the Class (as defined below), on the one hand, and
Defendants ARCP (now known as VEREIT), AR Capital, LLC (“AR Capital’), ARC Properties
Advisors, LLC, certain of ARCP’s and AR Capital’s current or former officers and directors, Grant
Thornton LLP and the underwriters involved in four securities offerings by ARCP during the Class
Period, on the other hand (collectively, “Defendants”).!

This Notice is intended to inform you how this lawsuit and proposed Settlement may
affect your rights and what steps you may take in relation to it. This Notice is different than
the one you previously received advising you of the pendency of this Litigation. This Notice is
NOT an expression of any opinion by the Court as to the merits of the claims or defenses
asserted in the lawsuit or whether the Defendants engaged in any wrongdoing.

 

' The Stipulation can be viewed and/or downloaded at www.ARCPSecuritiesLitigation.com. All

capitalized terms used herein have the same meaning as the terms defined in the Stipulation.

-1-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 3 of 29

 

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 

SUBMIT A PROOF OF
CLAIM AND RELEASE

The only way to be eligible to receive a payment from the
Settlement. Proofs of Claim and Release must be postmarked (if
mailed) or received (if submitted online) on or before January
23, 2020.

 

OBJECT TO THE
SETTLEMENT BY
SUBMITTING A
WRITTEN OBJECTION

Write to the Court about why you do not like the Settlement, the
Plan of Allocation and/or the request for attorneys’ fees and

expenses. Objections must be postmarked on or before
December 31, 2019.

 

GO TO THE HEARING
ON JANUARY 21, 2020,
AND FILE A NOTICE
OF INTENTION TO
APPEAR

Ask to speak in Court about the fairness of the Setilement.
Requests to speak must be postmarked on or before December
31,2019. If you submit a written objection, you may (but you do

| not have to) attend the hearing.

 

 

DO NOTHING

 

Receive no payment. You will, however, still be a Class Member,
which means that you give up your right to ever be part of any other
lawsuit against the Defendants or any other Released Person about
the legal claims being resolved by this Settlement and you will be
bound by any judgments or orders entered by the Court in the
Litigation.

 

 

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 4 of 29

SUMMARY OF THIS NOTICE
Description of the Litigation and the Class

This Notice relates to a proposed settlement of claims in a pending securities class action
brought by ARCP investors alleging, among other things, that Defendants violated the federal
securities laws by making materially false and misleading statements or omitting to state facts
necessary to make statements not misleading in public filings and other public statements during the

Class Period. A more detailed description of the Litigation is set forth on pages below, The
proposed Settlement, if approved by the Court, will settle claims of the Class, as defined on pages
below.

Statement of Class Recovery

Pursuant to the Settlement described herein, a $1,025,000,000.00 settlement fund has been
established (the “Settlement Amount”). The Settlement Amount together with any interest earned
thereon is the “Settlement Fund.” The Settlement Fund, less (a) any taxes, (b) any Notice and
Administration Expenses, and (c) any attorneys’ fees and litigation costs, charges and expenses
(including any awards to Plaintiffs of their costs and expenses in representing the Class) awarded by
the Court, will be distributed to Class Members in accordance with a plan of allocation that is
approved by the Court. The proposed plan of allocation (the “Plan of Allocation”) is set forth on
pages__ below. Based on Lead Plaintiff's estimate of the number of ARCP Securities eligible to
recover, and Defendants’ representations concerning previously settled claims, the average
distribution under the Plan of Allocation is roughly $1.72 per common share, $1.35 per preferred
share, and $6.91 per $100 face value of the TAA Notes, $9.04 per $100 face value of the TAB
Notes, $2.24 per $100 face value of the QAA/QAB Notes, $2.78 per $100 face value of the
QAC/QAD Notes, $5.27 per $100 face value of the QAE/QAF Notes, before deduction of any taxes
on the income earned on the Settlement Fund, Notice and Administration Expenses, and allowable
attorneys’ fees and expenses (including any awards to Plaintiffs) as determined by the Court. Class
Members should note, however, that these are only estimates. A Class Member’s actual recovery
will be a proportion of the Net Settlement Fund determined by that claimant’s claims as compared to
the total claims of all Class Members who submit acceptable Proofs of Claim. An individual Class
Member may receive more or less than these estimated average amounts. See Plan of Allocation set
forth and discussed at pages __ below for more information on the calculation of your claim.

Statement of Potential Outcome of Case

The Settling Parties disagree on both liability and damages and do not agree on the amount of
damages per security, ifany, that would be recoverable ifthe Class prevailed on each claim alleged.
Defendants deny that they are liable to the Class and deny that the Class has suffered any injury or
damages. The issues on which the parties disagree are many, but include: (1) whether Defendants
engaged in conduct that would give rise to any liability to the Class under the federal securities laws;
(2) whether Defendants have valid defenses to any such claims of liability; (3) the appropriate
economic model for determining the amount by which the prices of ARCP Securities were allegediy
artificially inflated (if at all) during the Class Period; (4) the amount, if any, by which the prices of
ARCP Securities were allegedly artificially inflated (if at all) during the Class Period; (5) the effect
of various market forces on the prices of ARCP Securities at various times during the Class Period;

.3-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 5 of 29

(6) the extent to which external factors influenced the price of ARCP Securities at various times
during the Class Period; (7) the extent to which the various matters that Plaintiffs alleged were
materially false or misleading influenced (if at all) the prices of ARCP Securities at various times
during the Class Period; and (8) the extent to which the various allegedly adverse material facts that
Lead Plaintiff alleged were omitted influenced (if at all) the price of ARCP Securities during the
Class Period.

Statement of Attorneys’ Fees and Expenses Sought

Lead Counsel will apply to the Court on behalf of all Plaintiffs’ Counsel for an award of
attorneys’ fees not to exceed thirteen percent (13%) of the Settlement Amount, plus costs, charges
and expenses not to exceed $6 million, including awards to Plaintiffs pursuant to 15 U.S.C, §78u-
4(a)(4) in connection with their representation of the Class, plus interest earned on both amounts at
the same rate as earned by the Settlement Fund. Since the Litigation’s inception, Lead Counsel have
expended considerable time and effort in the prosecution of this Litigation on a wholly contingent
basis and have advanced the expenses of the Litigation in the expectation that ifthey were successful
in obtaining a recovery for the Class they would be paid from such recovery. The requested fee is
the result of a negotiation between Lead Counsel and Lead Plaintiff that was designed to align the
interests of Lead Counsel and the Class in maximizing the net recovery for the Class. As part of the
final approval submission, Lead Counsel intends to demonstrate that the requested fee is being made
pursuant to the fee grid negotiated by the Lead Plaintiff prior to being appointed Lead Plaintiff'and
reflects the significant risks undertaken and effort expended by Lead Counsel in prosecuting the
Action, as well as the result achieved for the Class. Lead Counsel intends to provide the Court with
evidence establishing that the requested fee is fair and reasonable based upon, among other things:
(i) the effort expended by counsel; (ii) the risks undertaken by counsel; (iii) the contingent nature of
counsel's representation; (iv) the risks of establishing liability; (v) the risks of establishing causation
and damages, (vi) the magnitude and complexity of the litigation, (vii) the quality of the
representation, (viii) public policy considerations, and (ix) the Class’ reaction to the fee request. The
requested attorneys’ fees, costs, charges and expenses amount to an average cost of approximately
$0.23 per allegedly damaged ARCP common share, $0.18 per allegedly damaged preferred share
and $0.94 per allegedly damaged $100 face value of the TAA Notes, $1.23 per allegedly damaged
$100 face value of the TAB Notes, $0.30 per allegedly damaged $100 face value of the QAA/QAB
Notes, $0.38 per allegedly damaged $100 face value of the QAC/QAD Notes, and $0.71 per
allegedly damaged $100 face value of the QAE/QAF Notes. The average cost per damaged share
will vary depending on the number of acceptable Proofs of Claim submitted.

Further Information

For further information regarding the Litigation or this Notice or to review the Stipulation,
please contact the Claims Administrator toll-free at , or visit the website
www.ARCPSecuritiesLitigation.com.

You may also contact a representative of counsel for the Class: Rick Nelson, Shareholder
Relations, Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA
92101, 1-800-449-4900, www.rerdlaw.com.

Please Do Not Call the Court or Defendants with Questions About the Settlement.
-4-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 6 of 29

Reasons for the Settlement

Lead Plaintiff’s principal reason for entering into the Settlement is the benefit to the Class
now, without further risk or the delays inherent in continued litigation. The cash benefit under the
Settlement must be considered against the significant risk that a smaller recovery — or, indeed, no
recovery at all ~ might be achieved after trial, and likely appeals, a process that could last several
years into the future.

Defendants have denied and continue to deny each and all of the claims alleged by Lead
Plaintiff in the Litigation. Defendants expressly have denied and continue to deny all charges of
wrongdoing or liability against them arising out of any of the conduct, statements, acts or omissions
alleged, or that could have been alleged, in the Litigation. Defendants also have denied and continue
to deny, among other things, the allegations that Lead Plaintiff or the Class has suffered any damage,
or that Lead Plaintiff or the Class was harmed by the conduct alleged in the Litigation. For
Defendants, the principal reason for entering into the Settlement is to eliminate the uncertainty, risk,
costs, and burdens inherent in any litigation, especially in complex cases such as this Litigation.
Defendants have concluded that further conduct of this Litigation could be expensive, protracted and
distracting.

WHAT IS THIS LAWSUIT ABOUT?
THE ALLEGATIONS

The Litigation is currently pending before the Honorable Alvin K. Hellerstein in the United
States District Court for the Southern District of New York (the “Court”). The initial complaint in
this action was filed on October 30, 2014, On February 13, 2015, the Court appointed TIAA as Lead
Plaintiff and Robbins Geller Rudman & Dowd LLP (“Robbins Geller”) as Lead Counsel.

Lead Plaintiff's Third Amended Complaint for Violations of the Federal Securities Laws (the
“Complaint”) alleges that Defendants variously violated §§11 and/or 15 of the Securities Act of
1933 and/or §§10(b) and 20(a) of the Securities Exchange Act of 1934. More specifically, Lead
Plaintiff alleges that ARCP failed to properly report Adjusted Funds From Operations (““AFFO”), a
common measure of REIT performance, by improperly and artificially inflating AFFO, causing it to
be overstated. Lead Plaintiff further alleges that when the true facts regarding the alleged accounting
impropricties were revealed, that artificial inflation was removed from the prices of ARCP
Securities, causing the prices to drop and damaging members of the Class.

Defendants deny all of Lead Plaintiff's allegations. Defendants contend that they did not
make any false or misleading statements and that they disclosed all information required to be
disclosed by the federal securities laws.

Each Defendant would raise numerous defenses at trial as applicable to the claims against
them. Among other things, Defendants would argue that: (i) Plaintiffs failed to show any materially
false or misleading statements or omissions regarding ARCP’s methodology for calculating AFFO;
(ii) any misstatement or omission regarding ARCP’s methodology for calculating AFFO would have
been immaterial as a matter of law under the “truth on the market” doctrine because the actual
methodology used to calculate AFFO was simultaneously disclosed in, and apparent on the face of,

-5-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 7 of 29

ARCP’s public filings; (iii) ARCP had discretion in how to calculate AFFO, a non-GAAP metric,
and because the calculation of AFFO is a statement of financial opinion, Plaintiffs would be
required, but unable, to show that statements regarding ARCP’s methodology for calculating AFFO
were both objectively and subjectively false at the time they were made; (iv) there is no evidence
that Defendants acted intentionally or recklessly in connection with the alleged misstatements; (v)
Plaintiffs failed to prove that certain Defendants had actual control over any alleged misstatement by
ARCP; (vi) Plaintiffs failed to demonstrate an adequate causal relationship between the alleged
misstatements or omissions and any losses they suffered; (vii) statements regarding ARCP’s internal
controls were statements of opinion, and Plaintiffs could not show that management did not
objectively or subjectively believe those statements of opinion at the time they were made; (viii) the
alleged misstatements in Grant Thornton’s audit reports were statements of opinion, and Plaintiffs
could not show that those opinion statements omitted known material facts that would render them
misleading; (ix) Grant Thornton cannot be held liable for any alleged misstatements outside of the
audited financial statements; (x) certain Defendants are shielded from any Section 11 liability by
their exercise of due diligence; (xi) Plaintiffs’ Section 11 claims based on certain equity offerings
fail because Plaintiffs could not trace their shares to the allegedly false or misleading registration
statements; (xii) Plaintiffs’ claims based on forward-looking statements concerning ARCP’s AFFO
projections are legally inactionable and did not cause any losses; and (xiii) in the event of liability,
damages would be significantly lower than the damages calculated by Plaintiffs’ expert. Lead
Plaintiff believed that it could overcome each of these defenses and prevail at trial. However, Lead
Plaintiff understood that a jury may have agreed with some or all of the Defendants’ anticipated
defenses, which could have resulted in a much smaller recovery or no recovery at all.

THE COURT HAS NOT RULED AS TO WHETHER DEFENDANTS ARE LIABLE
TO LEAD PLAINTIFF OR TO THE CLASS. THIS NOTICE IS NOT INTENDED TO BE
AN EXPRESSION OF ANY OPINION BY THE COURT WITH RESPECT TO THE TRUTH
OF THE ALLEGATIONS IN THIS LITIGATION OR THE MERITS OF THE CLAIMS OR
DEFENSES ASSERTED. THIS NOTICE IS SOLELY TO ADVISE YOU OF THE
PROPOSED SETTLEMENT OF THES ACTION AND YOUR RIGHTS IN CONNECTION
WITH THAT SETTLEMENT.

PROCEDURAL HISTORY

The Settling Parties vigorously litigated this case for nearly five years. They briefed and
argued two rounds of motions to dismiss the Class’s claims, and following rulings on the motions to
dismiss, the Settling Parties engaged in extensive fact and class-related discovery which included the
exchange of over 12 million pages of documents and the taking of more than 50 depositions. After
full briefing and an evidentiary hearing, the Court certified the Class on August 31, 2017. After the
close of fact discovery in December 2018, the Settling Parties briefed and argued 13 motions for
summary judgment, which were granted in part and denied in part on May 10, 2019.

After summary judgment was resolved, the Settling Parties engaged in expert discovery,
exchanging reports from and deposing 21 experts.

The Settling Parties were scheduled to begin the trial of this Litigation in January 2020. In
anticipation of the trial, the Settling Parties briefed 45 motions in /imine and 17 motions to exclude
expert testimony. Those motions were scheduled for oral argument in mid-September 2019.

~6«

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 8 of 29

The Settling Parties also participated in multiple in-person mediation sessions as well as
numerous telephonic conferences over several years with the Honorable Layn R. Phillips (Ret.), a
retired United States District Court Judge and an experienced mediator. The Settling Parties
engaged in good-faith, arm’s-length negotiations during the earlier mediation sessions, but were
unable to reach an agreement. The Settling Parties pursued pre-trial motion practice while
settlement discussions continued through Judge Phillips. On September 8, 2019, the Settling Parties
reached an agreement in principle to resolve the Litigation, subject to the negotiation of the terms of
a Stipulation of Settlement and approval by the Court.

HOW DO IL KNOW IF I AM A CLASS MEMBER?

If you purchased or otherwise acquired ARCP Securities during the period between February
28, 2013 and October 29, 2014 and are not otherwise excluded, you are a Class Member. As set
forth in the Stipulation, excluded from the Class are: Defendants, members of the immediate families
of each of the Defendants, any person, firm, trust, corporation, officer, director or other individual or
entity in which any Defendant has a controlling interest or which is related to or affiliated with any
Defendant, and the legal representatives, agents, affiliates, heirs, successors-in-interest, or assigns of
any such excluded party. For the avoidance of doubt, this exclusion does not extend to: (1) any
investment company or pooled investment fund in which a Third-Party Underwriter Defendant* may
have a direct or indirect interest, or as to which its affiliates may act as an advisor, but of which a
Third-Party Underwriter Defendant or its respective affiliates is not a majority owner or does not
hold a majority beneficial interest; or (2) any employee benefit plan as to which a Third-Party
Underwriter Defendant or its affiliates acts as an investment advisor or otherwise may be a fiduciary;
provided, however, that membership in the Class by such investment company, pooled investment
fund or employee benefit plan is limited to transactions in ARCP Securities made on behalf of, or for
the benefit of, persons other than persons that are excluded from the Class by definition. In other
words, the Third-Party Underwriter Defendants cannot make a claim on their own behalf for their
ownership share in any of the above entities.

Additionally, the Class excludes any person or entity that entered into any other settlement
agreement or otherwise provided a release to any Defendant relating to or arising from the purchase
or other acquisition of ARCP Securities prior to October 29, 2014, Also excluded from the Class is
any Class Member who timely and validly requested exclusion in accordance with the requirements
set by the Court in connection with the Notice of Pendency of Class Action previously provided to
the Class.

PLEASE NOTE: Receipt of this Notice does not mean that you are a Class Member or that
you will be entitled to receive a payment from the Settlement. If you are a Class Member and you

 

2 Third-Party Underwriter Defendants are defined as Barclays Capital Inc., BMO Capital Markets
Corp., Capital One Securities, Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA)
LLC, Deutsche Bank Securities Inc., Janney Montgomery Scott, LLC, JMP Securities LLC, J.P.
Morgan Securities LLC, KeyBanc Capital Markets Inc., Ladenburg Thalmann & Co. Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Securities USA LLC (f/k/a Mizuho Securities
USA Inc.), Morgan Stanley & Co. LLC, Piper Jaffray & Co., PNC Capital Markets LLC, RBS
Securities Inc., Robert W. Baird & Co. Incorporated, and Wells Fargo Securities, LLC.

-7-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 9 of 29

wish to be eligible to participate in the distribution of proceeds from the Settlement, you are required
to submit the Proof of Claim and Release that is being distributed with this Notice and the required
supporting documentation as set forth therein postmarked or submitted online on or before January
23, 2020.

WHAT IS THE MONETARY VALUE OF THE PROPOSED SETTLEMENT?

The Settlement, if approved, will result in the creation of a cash settlement fund of
$1,025,000,000.00. This fund, plus accrued interest and minus the costs of this Notice and all costs
associated with the administration of the Settlement, as well as attorneys’ fees and expenses, and the
payment of Plaintiffs’ costs and expenses in representing the Class, as approved by the Court (the
“Net Settlement Fund”), will be distributed to eligible Class Members pursuant to the Plan of
Allocation that is described in the next section of this Notice.

WHAT IS THE PROPOSED PLAN OF ALLOCATION?

The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund
among Class Members based on their respective alleged economic losses resulting from the
securities law violations alleged in the Litigation.

The Claims Administrator shall determine each Class Member’s share of the Net Settlement
Fund based upon the recognized loss formula (the “Recognized Loss”) described below. A
Recognized Loss will be calculated for each ARCP Security purchased or otherwise acquired during
the Class Period. The calculation of a Recognized Loss will depend upon several factors, including
when the ARCP Security was purchased or otherwise acquired and in what amounts, whether the
securities were ever sold, and, if so, when they were sold and for what amounts. The Recognized
Loss is not intended to estimate the amount a Class Member might have been able to recover after a
trial, nor to estimate the amount that will be paid to Class Members pursuant to the Settlement. The
Recognized Loss is the basis upon which the Net Settlement Fund will be proportionately allocated
to Class Members.

Your share of the Net Settlement Fund will depend on the number of valid Proofs of Ciaim
that Class Members send in and how many and which type of ARCP Security you purchased or
otherwise acquired during the Class Period, and whether you sold any of those securities and when
you sold them,

The calculation of claims below is not an estimate of the amount you will receive. It is a
formula for allocating the Net Settlement Fund among all Authorized Claimants. Furthermore, if
any of the formulas set forth below yield an amount less than $0.00, the claim per share is $0.00.

In the event a Class Member has more than one purchase or acquisition or sale of ARCP
Securities during the Class Period, all such purchases and sales shall be matched by security on a
First-In, First-Out (“FIFO”) basis, Sales will be matched against purchases in chronological order,
beginning with the earliest purchase made during the Class Period.

If amatched Class Period purchase and sale reflects a market gain, the recognized claim for
the specific shares or notes involved in the transaction will be $0.00. The Claims Administrator

-8-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 10 of 29

shall allocate to each Authorized Claimant a pro rata share of the Net Settlement Fund based on his,
her, or its recognized claim as compared to the total recognized claims of all Authorized Claimants.
No distribution shall be made to Authorized Claimants who would otherwise receive a distribution
of less than $10.00.

CALCULATION OF RECOGNIZED LOSS AMOUNTS

1, For each Class Period purchase or acquisition of an ARCP Security that is properly
documented, a “Recognized Loss Amount” will be calculated for that security according to the
formulas described below. Such “Recognized Loss Amounts” will be aggregated across alli
purchases to determine the “Recognized Claim” for each Class Member. To the extent a Class
Member has a Recognized Loss Amount under the Exchange Act and the Securities Act resulting
from the same purchase or acquisition of an ARCP Security, the Recognized Loss Amount will be
the greater of the Exchange Act Recognized Loss Amount and the Securities Act Recognized Loss
Amount.

2. The calculations made pursuant to the Plan of Allocation are not intended to be
estimates of, nor indicative of, the amounts that Class Members might have been able to recover
after a trial. Nor are the calculations pursuant to the Plan of Allocation intended to be estimates of
the amounts that will be paid to Authorized Claimants pursuant to the Settlement. The computations
under the Plan of Allocation are only a method to weigh the claims of claimants against one another
for the purposes of making pro rata allocations of the Net Settlement Fund.

EXCHANGE ACT RECOGNIZED LOSS AMOUNTS

3, For the Exchange Act Securities, estimated damages and the Plan were developed
based on event study analysis, which determines how much artificial inflation was in the prices of
such securities on each day during the Class Period by measuring how much the prices declined as a
result of disclosures that corrected the alleged misrepresentations and omissions. An Exchange Act
Recognized Loss Amount is calculated for each Class Member who purchased Exchange Act
Securities during the Class Period based on when that claimant purchased and sold shares, or
retained shares beyond the end of the Class Period.

4, Based on the formulas presented below, an “Exchange Act Recognized Loss
Amount” will be calculated for each purchase or acquisition of ARCP Exchange Act Securities stock
during the Class Period that is listed on the Proof of Claim and Release form and for which adequate
documentation is provided, If a Recognized Loss Amount calculates to a negative number or zero
under the formula below, that Recognized Loss Amount will be zero.

ARCP Common Stock

5. For each share of ARCP common stock purchased or otherwise acquired during the
Class Period and:

(a) Sold at or prior to 7:03 am. on October 29, 2014, the Exchange Act
Recognized Loss Amount per share is zero.

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 11 of 29

(b) Sold after 7:03 a.m. on October 29, 2014, the Exchange Act Recognized Loss
Amount per share is the lesser of: (1) $2.32 per share; and (i1) the difference between the purchase
price and the sale price.

(c) Sold on October 30, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $2.95 per share; and (ii) the difference between the purchase price and the
sale price.

(d) Sold on October 31, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $3.56 per share; and (ii) the difference between the purchase price and the
sale price.

(e) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $4.61 per share; and (ii) the difference between the purchase price and the
sale price.

(fh) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (i) $4.61 per share; (ii) the difference between the purchase
price and the sale price; and (iii) the difference between the purchase price and the average closing .
price up to the date of sale as set forth in Table-1 below.

(g) Held as of the close of trading on January 30, 2015 or sold thereafter, the
claim per share shall be the lesser of (i) $4.61 per share; and (ii) the difference between the purchase
price and $8.96 per share. .

ARCP Preferred Stock

6, For each share of ARCP preferred stock purchased or otherwise acquired during the
Class Period and:

(h) Sold at or prior to 7:03 am. on October 29, 2014, the Exchange Act
Recognized Loss Amount per share is zero.

 

3 Under Section 21(D)(e)(1) of the Exchange Act, “in any private action arising under this Act in

which the plaintiff seeks to establish damages by reference to the market price of a security, the
award of damages to the plaintiff shall not exceed the difference between the purchase or sale price
paid or received, as appropriate, by the plaintiff for the subject security and the mean trading price of
that security during the 90-day period beginning on the date on which the mformation correcting the
misstatement or omission that is the basis for the action is disseminated to the market.” Consistent
with the requirements of the statute, Exchange Act Recognized Loss Amounts for ARCP common
stock are reduced to an appropriate extent by taking into account the closing prices of ARCP
common stock during the 90-day look-back period. The mean (average) closing price for ARCP
common stock during this 90-day look-back period was $8.96 per share as shown in Tabie-1.

-10-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 12 of 29

(i) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or October
31, 2014, the Exchange Act Recognized Loss Amount per share is the lesser of: (1) $1.25 per share;
and (i1) the difference between the purchase price and the sale price.

Gj) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $2.40 per share; and (ii) the difference between the purchase price and the
sale price.

(Ix) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (1) $2.40 per share; (ii) the difference between the purchase
price and the sale price; and (iii) the difference between the purchase price and the average closing
price up to the date of sale as set forth in Table-1 below,

(1) Held as of the close of trading on January 30, 2015 or sold thereafter, the
claim per share shall be the lesser of: (1) $2.40 per share: and (ii) the difference between the purchase
price and $22.21 per share.4

ARCP TAA Note

7. For each $100 of par of the ARCP TAA Notes purchased or otherwise acquired
during the Class Period and:

(m) Sold at or prior to 7:03 am. on October 29, 2014, the Exchange Act
Recognized Loss Amount per share is zero.

(n) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or October
31, 2014, the Exchange Act Recognized Loss Amount per share is the lesser of: (1) $6.37 per $100
of par; and (ii) the difference between the purchase price and the sale price.

(o) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $13.60 per $100 of par; and (ii) the difference between the purchase price
and the sale price.

(p) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (i) $13.60 per $100 of par; (ii) the difference between the
purchase price and the sale price; and (iii) the difference between the purchase price and the average
volume weighted average price (““VWAP”) up to the date of sale as set forth in Table-1 below.

{q) Held as of the close of trading on January 30, 2015 or sold thereafter, the
claim per share shall be the lesser of: (i) $13.60 per $100 of par; and (ii) the difference between the
purchase price and $91.06 per $100 of par.

 

4 Consistent with the requirements of Section 21(D)(c)(1) of the Exchange Act, Exchange Act
Recognized Loss Amounts for ARCP preferred stock are reduced to an appropriate extent by taking
into account the closing prices of ARCP preferred stock during the 90-day look-back period. The
mean (average) closing price for ARCP preferred stock during this 90-day look-back period was
$22.2] per share as shown in Table-1.

-li-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 13 of 29

ARCP TAB Note

8. For each $100 of par of the ARCP TAB Notes purchased or otherwise acquired
during the Class Period and:

(r) Sold at or prior to 7:03 a.m. on October 29, 2014, the Exchange Act
Recognized Loss Amount per share is zero.

(s) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or October
31, 2014, the Exchange Act Recognized Loss Amount per share is the lesser of: (1) $9.39 per $100
of par; and (ii) the difference between the purchase price and the sale price.

(t) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $17.81 per $100 of par; and (ii) the difference between the purchase price
and the sale price.

(u) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (i) $17.81 per $100 of par; (ii) the difference between the
purchase price and the sale price; and (iii) the difference between the purchase price and the average
volume weighted average price (“WV WAP”) up to the date of sale as set forth in Table-1 below.

(v) Held as of the close of trading on January 30, 2015 or sold thereafter, the
claim per share shall be the lesser of: (i) $17.81 per $100 of par; and (ii) the difference between the
purchase price and $90.42 per $100 of par.*

ARCP QAA/QAB Note

9, For each $100 of par of the ARCP QAA/QAB Notes purchased or otherwise acquired
during the Class Period and:

(w) Sold at or prior to 7:03 am. on October 29, 2014, the Exchange Act
Recognized Loss Amount per share is zero,

 

> Consistent with the requirements of Section 21(D)(e)(1) of the Exchange Act, Exchange Act
Recognized Loss Amounts for the ARCP TAA Notes are reduced to an appropriate extent by taking
into account the VWAPs of the TAA Notes during the 90-day look-back period. The mean
(average) VWAP for the TAA Notes during this 90-day look-back period was $91.06 per $100 of
par as shown in Table-1.

6 Consistent with the requirements of Section 21(D)(e)(1) of the Exchange Act, Exchange Act
Recognized Loss Amounts for the ARCP TAB Notes are reduced to an appropriate extent by taking
into account the VWAPs of the TAB Notes during the 90-day look-back period. The mean (average)
VWAP for the TAB Notes during this 90-day look-back period was $90.42 per $100 of par as shown
in Table-1.

-12-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 14 of 29

(x) Sold after 7:03 a.m. on October 29, 2014, the Exchange Act Recognized Loss
Amount per share is the lesser of: (1) $1.24 per $100 of par; and (ii) the difference between the
purchase price and the sale price.

{y) Sold on October 30, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $2.26 per $100 of par; and (ii) the difference between the purchase price
and the sale price.

{z) Sold on October 31, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $2.60 per $100 of par; and (ii) the difference between the purchase price
and the sale price,

(aa) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $4.42 per $100 of par; and (ii) the difference between the purchase price
and the sale price.

(bb) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (i) $4.42 per $100 of par; (11) the difference between the
purchase price and the sale price; and (iii) the difference between the purchase price and the average
volume weighted average price (“VWAP”) up to the date of sale as set forth in Table-1 below.

(cc) Held as of the close of trading on January 30, 2015 or sold thereafter, the
claim per share shall be the lesser of: (1) $4.42 per $100 of par; and (ii) the difference between the
purchase price and $95.32 per $100 of par.’

ARCP QAC/QAD Note

10. For each $100 of par of the ARCP QAC/QAD Notes purchased or otherwise acquired
during the Class Period and:

(dd) Soldat or prior to 7:03 am. on October 29, 2014, the Exchange Act
Recognized Loss Amount per share is zero.

(ee) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or October
31, 2014, the Exchange Act Recognized Loss Amount per share is the lesser of: (1) $2.48 per $100
of par; and (ii) the difference between the purchase price and the sale price.

(ff) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1) $5.47 per $100 of par; and (ii) the difference between the purchase price
and the sale price.

 

? Consistent with the requirements of Section 21(D)(e)(1) of the Exchange Act, Exchange Act
Recognized Loss Amounts for the ARCP QAA/QAB Notes are reduced to an appropriate extent by
taking into account the VWAPs of the QAA/QAB Notes during the 90-day look-back period. The
mean (average) VWAP for the QAA/QAB Notes during this 90-day look-back period was $95.32
per $100 of par as shown in Table-1.

-13-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 15 of 29

(gg) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (i) $5.47 per $100 of par; (ii} the difference between the
purchase price and the sale price; and (iii) the difference between the purchase price and the average
volume weighted average price (“VWAP”) up to the date of sale as set forth in Table-1 below.

(bh) Held as of the close of trading on January 30, 2015 or sold thereafter, the
claim per share shall be the lesser of: (1) $5.47 per $100 of par; and (ii) the difference between the
purchase price and $94.08 per $100 of par.?

ARCP QAE/QAF Note

11. Foreach $100 of par of the ARCP QAE/QAF Notes purchased or otherwise acquired
during the Class Period and:

(ii) Sold at or prior to 7:03 am. on October 29, 2014, the Exchange Act
Recognized Loss Amount per share is zero.

Gi) Sold after 7:03 a.m. on October 29, 2014, or on October 30, 2014 or October
31, 2014, the Exchange Act Recognized Loss Amount per share is the lesser of: (1) $5.98 per $100
of par; and (ii) the difference between the purchase price and the sale price.

(kk) Sold on November 3, 2014, the Exchange Act Recognized Loss Amount per
share is the lesser of: (1} $10.37 per $100 of par; and (ii) the difference between the purchase price
and the sale price.

(1) Retained at the end of November 3, 2014 and sold before January 30, 2015,
the claim per share shall be the least of: (1) $10.37 per $100 of par; (ii) the difference between the
purchase price and the sale price; and (iii) the difference between the purchase price and the average
volume weighted average price (“VWAP?”) up to the date of sale as set forth in Table-1 below.

(mm) Held as of the close of trading on January 30, 2015 or sold thereafter, the
claim per share shall be the lesser of: (1) $10.37 per $100 of par; and (ii) the difference between the
purchase price and $94.21 per $100 of par.’

 

* Consistent with the requirements of Section 21(D)(e)(1) of the Exchange Act, Exchange Act
Recognized Loss Amounts for the ARCP QAC/QAD Notes are reduced to an appropriate extent by
taking into account the VWAPs of the QAC/QAD Notes during the 90-day look-back period. The
mean (average) VWAP for the QAC/QAD Notes during this 90-day look-back period was $94.08
per $100 of par as shown in Table-1.

° Consistent with the requirements of Section 21(D)(e)(1) of the Exchange Act, Exchange Act
Recognized Loss Amounts for the ARCP QAF/QAF Notes are reduced to an appropriate extent by
taking into account the VWAPs of the QAE/QAF Notes during the 90-day look-back period. The
mean (average) VWAP for the QAE/QAF Notes during this 90-day look-back period was $94.21 per
$100 of par as shown in Table-1.

-14-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 16 of 29

SECURITIES ACT RECOGNIZED LOSS AMOUNTS

12. Securities Act claims were asserted with respect to ARCP Securities Act Securities
purchased or otherwise acquired pursuant or traceable to the Registration Statements. The Section
11 Securities Act claims asserted in the action serve as the basis for the calculation of Securities Act
Recognized Loss Amounts. Section 11 provides a statutory formula for the calculation of damages
under that provision. The formula set forth below, developed by Plaintiffs’ damages expert
generally tracks the statutory formula. For purposes of the calculations, October 30, 2014 is the date
of suit, and is the proxy for the date of judgment.

13. Based on the formulas stated below, a “Securities Act Recognized Loss Amount” will
be calculated for each purchase/acquisition of ARCP Securities Act Securities. [fa Securities Act
Recognized Loss Amount calculates to a negative number or zero under the formula below, that
number will be zero.

14.‘ For the Securities Act Securities, a Securities Act Recognized Loss Amount will be
calculated as set forth below for each purchase or other acquisition of a security pursuant or
traceable to a Registration Statement. The calculation ofa Securities Act Recognized Loss Amount
will depend upon several factors, including (i) which security was purchased or otherwise acquired,
and in what amounts; (ii) when the security was purchased or otherwise acquired; and (iii) whether
the security was sold, and if so, when they were sold, and for what amounts. The “value” of a
security on the date on which a complaint was first filed alleging claims under Section 11 of the
Securities Act is relevant for purposes of calculating damages for securities still held as of that date
under Section 1i(e). Thus, “value” is measured by the closing price on October 30, 2014, which is
the date the complaint was filed. Consequently, in order to fairly allocate the Net Settlement Fund,
for the securities that are the subject of claims under Section 11 the October 30, 2014 Closing Price
shall be utilized in measuring the “value” of the securities.

ARCP COMMON STOCK
A. The ARCT IV Merger

15. | Foreach share of ARCP common stock received in exchange for shares of ARCTIV,
Inc. (““ARCT IV”) in the merger between ARCP and ARCT IV (the “ARCT IV Merger”), and

(nn) Sold at or prior to 7:03 am. on October 29, 2014, the Securities Act
Recognized Loss Amount per share is zero.

(a) Held from the ARCT IV Merger and sold before the close of trading on
October 30, 2014, the Securities Act Recognized Loss Amount per share is the purchase price (not to
exceed $12.87 per share, the issue price of the ARCP common stock registered in connection with
the ARCT IV Merger) minus the sale price.

(b) Held from the ARCT IV Merger through the close of trading on October 30,
2014, the Securities Act Recognized Loss Amount per share is the purchase price (not to exceed
$12.87 per share, the issue price of the ARCP common stock registered in connection with the
ARCT IV Merger) minus $9.42 per share, the price of ARCP common stock on October 30, 2014.

-15-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 17 of 29

B. The Cole Merger

16. For each share of ARCP common stock received in exchange for shares of Cole, Inc.
(“Cole”) in the merger between ARCP and Cole (the “Cole Merger”) purchased or otherwise
acquired pursuant or traceable to the Registration Statement on Form S-4 dated December 23, 2013
and Proxy Statement/Prospectus dated December 23, 2013 Registration Statement, which registered
and ultimately issued 520,443,854 shares of ARCP common stock, and

(qq)  Soid at or prior to 7:03 am. on October 29, 2014, the Securities Act
Recognized Loss Amount per share is zero.

(a) Held from the Cole Merger and sold before the close of trading on October 30,
2014, the Securities Act Recognized Loss Amount per share is the purchase price (not to exceed
$13.35 per share, the issue price of the ARCP common stock registered in connection with Cole
Merger) minus the sale price.

(b) Held from the Cole Merger through the close of trading on October 30, 2014,
the Securities Act Recognized Loss Amount per share is the purchase price (not to exceed $13.35 per
share, the issue price of ARCP common stock registered in connection with Cole Merger) minus
$9.42 per share, the price of ARCP common stock on October 30, 2014.

Cc, May 20, 2014 Follow-On Offering

17. For each share of ARCP common stock purchased or otherwise acquired pursuant or
traceable to the March 14, 2013 Shelf Registration Statement on Form S-3ASR, preliminary
Prospectus Supplement dated May 21, 2014, and Prospectus Supplement dated May 23, 2014, which
registered and ultimately issued shares of ARCP common stock (the “Follow-On Offering”), and

(tt) Sold at or prior to 7:03 a.m. on October 29, 2014, the Securities Act
Recognized Loss Amount per share is zero.

(a) Held from the Follow-On Offering and sold before the close of trading on
October 30, 2014, the Securities Act Recognized Loss Amount per share is the purchase price (not to
exceed $12.00 per share, the issue price of the ARCP common stock registered in connection with
the Follow-On Offering) minus the sale price.

(b) Held from the Follow-On Offering through the close of trading on October 30,
2014, the Securities Act Recognized Loss Amount per share is the purchase price (not to exceed
$12.00 per share, the issue price of the ARCP common stock registered in connection with the
Follow-On Offering) minus $9.42 per share, the price of ARCP common stock on October 30, 2014.

ARCP Preferred Stock —- ARCT IV Merger

18. For each share of ARCP Series F preferred stock purchased or otherwise acquired
pursuant or traceable to the Registration Statement on Form S-4 dated December 3, 2013 and Proxy
Statement/Prospectus dated December 4, 2013, which registered and ultimately issued shares of
ARCP preferred stock, and

-16-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 18 of 29

(ww) Sold at or prior to 7:03 am. on October 29, 2014, the Securities Act
Recognized Loss Amount per share is zero.

(xx) Sold before the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $25.00 per share, the issue
price of ARCP Series F preferred stock) minus the sale price.

(yy) Held as of the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $25.00 per share, the issue
ptice of ARCP Series F preferred stock) minus $22.34 per share, the price of ARCP Series F
preferred stock on October 30, 2014.

ARCP TAA Notes — July 25, 2013 Offering

19. For each $100 of par of ARCP TAA Notes purchased or otherwise acquired pursuant
or traceable to the March 14, 2013 Shelf Registration Statement on Form S-3ASR, Prospectus
Supplements dated July 23, 2013 and July 25, 2013, and Free Writing Prospectuses dated 23 July
2013, which registered and ultimately issued $310.0 million in face value of the TAA Notes, and

(zz) Sold at or prior to 7:03 am. on October 29, 2014, the Securities Act
Recognized Loss Amount is zero.

(aaa) Sold before the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $99.50 per $100 of par, the
VWAP of the TAA Notes on July 25, 2013) minus the sale price.

(bbb) Held as of the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $99.50 per $100 of par, the
VWAP of the TAA Notes on July 25, 2013) minus $94.00 per $100 of par, the VWAP of the TAA
Notes on October 30, 2014.

ARCP TAA Notes — December 5, 2013 Offering

20. For each $100 of par of ARCP TAA Notes purchased or otherwise acquired pursuant
or traceable to the March 14, 2013 Shelf Registration Statement on Form S-3ASR, Prospectus
Supplements dated December 5, 2013, December 6, 2013, and December 9, 2013, and Free Writing
Prospectus dated December 5, 2013, which registered and reopened the TAA Notes offering for
another $287.5 million in face value, and

(ccc) Sold at or prior to 7:03 a.m. on October 29, 2014, the Securities Act
Recognized Loss Amount is zero.

(ddd) Sold before the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $100 per $100 of par, the
VWAP of the TAA Notes on December 5, 2013) minus the sale price.

(eee) Held as of the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $100 per $100 of par, the

-17-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 19 of 29

VWAP of the TAA Notes on December 5, 2013) minus $94.00 per $100 of par, the VWAP of the
TAA Notes on October 30, 2014.

ARCP TAB Notes — December 5, 2013 Offering

21. For each $100 of par of ARCP TAB Notes purchased or otherwise acquired pursuant
or traceable to the March 14, 2013 Shelf Registration Statement on Form S-3ASR, Prospectus
Supplements dated December 5, 2013, December 6,'2013, and December 9, 2013, and Free Writing
Prospectus dated December 5, 2013, which registered and ultimately issued $402.5 million in face
value, and

(fff) Sold at or prior to 7:03 am. on October 29, 2014, the Securities Act
Recognized Loss Amount is zero.

(ggg) Sold before the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $100 per $100 of par, the
VWAP of the TAB Notes on December 5, 2013} minus the sale price.

(hhh) Held as of the close of trading on October 30, 2014, the Securities Act
Recognized Loss Amount per share is the purchase price (not to exceed $100 per $100 of par, the
VWAP of the TAB Notes on December 5, 2013) minus $93.58 per $100 of par, the VWAP of the
TAA Notes on October 30, 2014.

TABLE-1

ARCP Securities Average Closing Prices and VWAPs
November 3, 2014 — January 30, 2015

 

Common | Preferred TAA TAB QAA/QA | QAC/QA | QAE/QAF
Date Stock Stock Notes Notes B Notes D Notes Notes

 

 

11/3/2014 | = $7.85 $20,91 $85.51 $83.88 $95.86 $93.88 $93.09
11/4/2014 | $8.00 $21.12 $86.88 $85.65 $95.39 $93.74 $92.65
11/5/2014 | = $8.24 $21.28 $88.15 $87.22 $95.32 $93.88 $92.96
11/6/2014} $8.34 $21.40 $88.95 $88.18 $95.45 $94.08 $93.15
11/7/2014 | $8.43 $21.47 $89,32 $88.73 $95.53 $94.22 $93.72
11/10/2014 | $8.44 $21.51 $89.43 $88.94 $95.62 $94.22 $93.97
11/11/2014 | $8.47 $21.57 $89.49 $89.03 $95.62 $94.22 $93.97
11/12/2014 | $8.51 $21.61 $89.49 $89.06 $95.66 $94.41 $94.10
11/13/2014 | $8.54 $21.64 $89.50 $89.05 $95.74 $94.41 $94.34
11/14/2014 | $8.56 $21.66 $89.50 $89.03 $95.70 $94.36 $94.34
11/17/2014 | $8.58 $21.68 $89.50 $89.03 $95.70 $94.32 $94.30
11/18/2014 | $8.60 $21.70 $89.46 $89.03 $95.71 $94.35 $94.30
11/19/2014 | $8.61 $21.71 $89.42 $89.03 $95.72 $94.40 $94.32
11/20/2014 | $8.64 $21.71 $89.43 $89.06 $95.72 $94.44 $94.32

 

 

 

 

 

 

 

-18-

 

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 20 of 29

 

 

 

 

 

 

 

 

 

 

 

Common | Preferred TAA TAB QAA/OA | QAC/OA | QAE/QAF
Date Stock Stock Notes Notes B Notes D Notes Notes
11/21/2014 $8.66 $21.73 $89.51 $89.16 $95.73 $94.52 $94.32
11/24/2014 $8.69 $21.74 $89.62 $89.26 $95.74 $94.62 $94.49
11/25/2014 $8.71 $21.74 $89.71 $89.37 $95.75 $94.61 $94.49
11/26/2014 $8.75 $21.78 $89.79 $89.47 $95.75 $94.61 $94.49
11/28/2014 $8.78 $21.81 $89.79 $89.47 $95.75 $94.61 $94.63
12/1/2014 $8.81 $21.84 $89.89 $89.60 $95.79 $94.61 $94.69
12/2/2014 $8.83 $21.87 $89.96 $89.60 $95.80 $94.61 $94.69
12/3/2014 $8.85 $21.88 $90.01 $89.69 $95.82 $94.64 $94.69
12/4/2014 $8.87 $21.90 $90.07 $89.69 $95.84 $94.68 $94.72
12/5/2014 $8.88 $21.91 $90.15 $89.80 $95.87 $94.68 $94.72
12/8/2014 $8.89 $21.92 $90.24 $89.80 $95.87 $94.68 $94.77
12/9/2014 $8.91 $21.93 $90.24 $89.93 $95.89 $94.73 $94.77
12/10/2014 $8.92 $21.93 $90.34 $90.05 $95.89 $94.73 $94,82
12/11/2014 $8.93 $21.93 $90.34 $90.15 $95.92 $94.73 $94.88
12/12/2014 $8.93 $21.93 $90.42 $90.23 $95.92 $94.80 $94.96
12/15/2014 $8.91 $21.91 $90.37 $90.13 $95.90 $94.76 $95.01
12/16/2014 $8.87 $21.88 $90.32 $89.94 $95.82 $94.65 $94.93
12/17/2014 $8.85 $21.87 $90.23 $89.80 $95.71 $94.46 $94.60
12/18/2014 $8.83 $21.85 $90.15 $89.67 $95.58 $94.22 $94.27
12/19/2014 $8.81 $21.83 $90.05 $89.53 $95.44 $93.96 $93.96
12/22/2014 $8.79 $21.82 $89.98 $89.44 $95.32 $93.77 $93.96
12/23/2014 $8.78 $21.81 $89.98 $89.44 $95.24 $93.61 $93.96
Common | Preferred. TAA TAB QAA/OA | QAC/OA | QAE/QAF

Date Stock Stock Notes Notes B Notes D Notes Notes
12/24/2014 $8.77 $21.81 $89.95 $89.41 $95.18 $93.61 $93.96
12/26/2014 $8.76 $21.81 $89.96 $89.41 $95.18 $93.61 $93.96
12/29/2014 $8.75 $21.81 $89.93 $89.39 $95.16 $93.53 $93.73
12/30/2014 $8.76 $21.84 $90.00 $89.46 $95.17 $93.49 $93.63
12/31/2014 $8.76 $21.86 $90.00 $89.54 $95.18 $93.46 $93.58
1/2/2015 $8.78 $21.88 $90.00 $89.54 $95.19 $93.47 $93.53
1/5/2015 $8.78 $21.91 $90.06 $89.60 $95.21 $93.49 $93.49
1/6/2015 $8.80 $21.93 $90.11 $89.67 $95.21 $93.51 $93.44
1/7/2015 $8.82 $21.95 $96.18 $89.67 $95.22 $93.54 $93.44
1/8/2015 $8.83 $21.97 $90.26 $89.76 $95.23 $93.59 $93.49
1/9/2015 $8.85 $21.99 $90.34 $89.85 $95.24 $93.65 $93.54
1/12/2015 $8.86 $22.01 $90.44 $89.94 $95.24 $93.69 $93.62
1/13/2015 $8.87 $22.03 $90.52 $90.02 $95.24 $93.69 $93.70
1/14/2015 $8.88 $22.05 $90,58 $90.10 $95.24 $93.69 $93.77

 

~19-

 

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 21 of 29

 

 

 

 

 

 

 

 

 

 

Common | Preferred TAA TAB QAA/OA | QAC/QA | QAE/QAF

Date Stock Stock Notes Notes B Notes D Notes Notes
1/15/2015 $8.89 $22.06 $90.65 $90.18 $95.22 $93.72 $93.84
1/16/2015 $8.89 $22.08 $90.71 $90.24 $95.21 $93.76 $93.90
1/20/2015 $8.89 $22.10 $90.71 $90.24 $95.20 $93.80 $93.90
1/21/2015 $8.90 $22.11 $90.71 $90.24 $95.21 $93.80 $93.90
1/22/2015 $8.91 $22.13 $90.78 $90.30 $95.23 $93.86 $93.98
1/23/2015 $8.92 $22.14 $90.85 $90.37 $95.27 $93.91 $94.06
1/26/2015 $8.93 $22.16 $90.91 $90.37 $95.28 $93.98 $94.06
1/27/2015 $8.94 $22.17 $90.91 $90.37 $95.29 $93.98 $94.06
1/28/2015 $8.95 $22.19 $90.97 $90.37 $95.29 $93.98 $94,14
1/29/2015 $8.96 $22.20 $91.01 $90.42 $95.31 $94.03 $94.14
1/30/2015 $8.96 $2221 $91.06 $90.42 $95.32 $94.08 $94.21

 

A purchase, acquisition or sale of an ARCP Security shall be deemed to have occurred on the
“contract” or “trade” date as opposed to the “settlement” or “payment” date. All purchase,
acquisition and sale prices shall exclude any fees and commissions. The receipt or grant by gift,
devise, or operation of law of ARCP Securities during the Class Period shall not be deemed a
purchase, acquisition or sale of ARCP Securities for the calculation ofa claimant’s recognized claim
nor shail it be deemed an assignment of any claim relating to the purchase or acquisition of such
shares unless specifically provided in the instrument of gift or assignment. The receipt of ARCP
Securities during the Class Period in exchange for securities of any other corporation or entity, other
than American Realty Capital Trust IV, Inc. and Cole Real Estate Investments, Inc. (formerly known
as Cole Credit Property Trust III, Inc.), shall not be deemed a purchase, acquisition or sale of ARCP
Securities.

Distributions will be made to Authorized Claimants after ail claims have been processed,
after the Court has finally approved the Settlement, and after any appeals are resolved. If there is
any balance remaining in the Net Settlement Fund after at least six (6) months from the initial date of
distribution of the Net Settlement Fund (whether by reason of tax refunds, uncashed checks, or
otherwise), the Claims Administrator shall, if feasible, reallocate such balance among Authorized
Claimants in an equitable and economic fashion. These redistributions shall be repeated until the
balance remaining in the Net Settlement Fund is no longer economically feasible to distribute to
Class Members. Thereafter, any balance that still remains in the Net Settlement Fund shail be
donated to any appropriate non-profit charitable organization(s) unaffiliated with any party or their
counsel serving the public interest.

Please contact the Claims Administrator or Lead Counsel if you disagree with any
determinations made by the Claims Administrator regarding your Proof of Claim and Release. If
you are dissatisfied with the determinations, you may ask the Court, which retains jurisdiction over
all Class Members and the claims administration process, to decide the issue by submitting a written
request,

- 20 -

 

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 22 of 29

The Court has reserved jurisdiction to allow, disallow, or adjust the claim of any Class
Member on equitable grounds.

Payment pursuant to the Plan of Allocation set forth above shall be conclusive against all
Authorized Claimants. No Person shall have any claim against Lead Plaintiff, Lead Counsel, any
Claims Administrator, any other Person designated -by Lead Plaintiff's counsel, or any of the
Released Persons based on the distributions made substantially in accordance with the Stipulation
and the Settlement contained therein, the Plan of Allocation, or further orders of the Court. All Class
Members who fail to complete and submit a valid and timely Proof of Claim and Release shall be
barred from participating in distributions from the Net Settlement Fund (uniess otherwise ordered by
the Court), but otherwise shall be bound by all of the terms of the Settlement, including the terms of
any judgment entered and the releases given.

DO ENEED TO CONTACT LEAD COUNSEL IN ORDER TO PARTICIPATE IN
DISTRIBUTION OF THE SETTLEMENT FUND?

No. If you have received this Notice and timely submit your Proof of Claim and Release to
the designated address, you need not contact Lead Counsel. If your address changes, please contact
the Claims Administrator at:

ARCP Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43434
Providence, RI 02940-3434
Telephone: 1-866-558-9236
www.ARCPsecuritiesLitigation.com

THERE WILL BE NO PAYMENTS IF THE STIPULATION IS TERMINATED

The Stipulation may be terminated under several circumstances outlined in it. If the
Stipulation is terminated, the Litigation will proceed as if the Stipulation had not been entered into.

WHAT ARE THE REASONS FOR SETTLEMENT?

The Settlement was reached after contested motion practice directed to the sufficiency of
Lead Plaintiff’s claims. The parties also completed document, deposition, and expert discovery.
Nevertheless, the Court has not reached any final decisions in connection with Lead Plaintiffs
claims against Defendants. Instead, Lead Plaintiff and Defendants have agreed to this Settlement,
which was reached with the substantial assistance of a highly respected mediator. In reaching the
Settlement, the parties have avoided the cost, delay and uncertainty of further litigation.

As in any litigation, Lead Plaintiff and the Class would face an uncertain outcome if they did
not agree to the Settlement. If Lead Plaintiff succeeded at the upcoming trial, Defendants would
likely file appeals that would postpone final resolution of the case. Continuation of the Litigation
against Defendants could result in a judgment greater than this Settlement. Conversely, continuing
the case could result in no recovery at all or a recovery that is less than the amount of the Settlement.

-21-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 23 of 29

Lead Plaintiff and Lead Counsel believe that this Settlement is fair and reasonable to the
Members of the Class. They have reached this conclusion for several reasons. Specifically, if the
Settlement is approved, the Class will receive a certain and immediate monetary recovery.
Additionally, Lead Counsel believes that the significant and immediate benefits of the Settlement,
when weighed against the significant risk, delay and uncertainty of continued litigation, are a very
favorable result for the Class.

Defendants are entering into this Settlement because it would be beneficial to avoid the
burden, inconvenience, and expense associated with continuing the Litigation, and the uncertainty
and risks inherent in any litigation. Defendants have determined that it is desirable and beneficial to
them that the Litigation be settled in the manner and upon the terms and conditions set forth in the
Stipulation.

WHO REPRESENTS THE CLASS?
The following attorneys are counsel for the Class:

Debra J. Wyman
ROBBINS GELLER RUDMAN &
DOWD LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 800/449-4900

If you have any questions about the Litigation, or the Settlement, you are entitled to consult
with Lead Counsel by contacting counsel at the phone number listed above.

You may obtain a copy of the Stipulation by contacting the Claims Administrator at:

ARCP Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43434
Providence, RI 02940-3434
Telephone: 1-866-558-9236
www.ARCPSecuritiesLitigation.com

HOW WILL THE LEAD PLAINTIFE’S LAWYERS BE PAID?

Lead Counsel will file a motion for an award of attorneys’ fees and expenses that will be
considered at the Settlement Fairness Hearing. Lead Counsel will apply for an attorneys’ fee award
for Plaintiffs’ Counsel in the amount of up to 13% of the Settlement Fund, plus payment of
Plaintiffs’ Counsel’s costs, charges and expenses incurred in connection with this Litigation in an
amount not to exceed $6 million, which may include awards to Plaintiffs pursuant to 15 U.S.C.
§78u-4(a)(4) in connection with their representation of the Class. Such sums as may be approved by
the Court will be paid from the Settlement Fund. Class Members are not personally liable for any
such fees or expenses.

22 -

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 24 of 29

The attorneys’ fees and costs, charges and expenses requested will be the only payment to
Plaintiffs’ Counsel for their efforts in achieving this outstanding Settlement and for their risk in
undertaking this representation on a wholly contingent basis. The fees requested will compensate
Plaintiffs’ Counsel for their work in achieving the Settlement. The Court will decide what
constitutes a reasonable fee award and may award less than the amount requested by Lead Counsel.

CAN | EXCLUDE MYSELF FROM THE SETTLEMENT?

No. If you did not exclude yourself from the Class in connection with the Notice of
Pendency of Class Action, you remain a Class Member.

CAN I OBJECT TO THE SETTLEMENT, THE REQUESTED ATTORNEYS’ FEES,
THE REQUESTED PAYMENT OF COSTS AND EXPENSES AND/OR THE PLAN OF
ALLOCATION?

Yes. [If you are a Class Member, you may object to the terms of the Settlement. Whether or
not you object to the terms of the Settlement, you may also object to the requested attorneys’ fees,
costs, charges and expenses, Plaintiffs’ request for awards for representing the Class and/or the Plan
of Allocation. In order for any objection to be considered, you must file a written statement,
accompanied by proof of Class membership, with the Court and send a copy to Lead Counsel and
ARCP’s Counsel, at the addresses listed below by December 31, 2019. The Court’s address is
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007; Lead
Counsel’s address is Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San
Diego, CA 92101, c/o Debra J. Wyman; ARCP’s Counsel’s address is: Milbank LLP, 55 Hudson
Yards, New York, NY 10001, c/o Jed M. Schwartz. Attendance at the Settlement Fairness Hearing
is not necessary; however, persons wishing to be heard orally at the Settlement Fairness Hearing are
required to indicate in their written objection their intention to appear at the hearing and identify any
witnesses they may call to testify and exhibits, if any, they intend to introduce into evidence.

WHAT ARE MY RIGHTS AND OBLIGATIONS UNDER THE SETTLEMENT?

If you are a Class Member and you did not exclude yourself from the Class, you may receive
the benefit of, and you will be bound by, the terms of the Settlement described in this Notice, upon
approval by the Court.

HOW CANI GET A PAYMENT?

In order to qualify for a payment, you must timely complete and return the Proof of Claim
and Release that accompanies this Notice. A Proof of Claim and Release is enclosed with this
Notice and also may be downloaded at www.ARCPSecuritiesLitigation.com. Read the instructions
carefully; fill out the Proof of Claim and Release; sign it; and mail or submit it online so that it is
postmarked (if mailed) or received (if submitted online) no later than January 23, 2020. The
Proof of Claim and Release may be submitted online at www.ARCPSecuritiesLitigation.com. [fyou
do not submit a timely Proof of Claim and Release with all of the required information, you will not
receive a payment from the Settlement Fund; however, unless you expressly excluded yourself from
the Class as described above, you will still be bound in all other respects by the Settlement, the
Judgment, and the release contained in them.

-23-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 25 of 29

WHAT CLAIMS WILL BE RELEASED BY THE SETTLEMENT?

If the Settlement is approved by the Court, the Court will enter a Judgment. Ifthe Judgment
becomes final pursuant to the terms of the Stipulation, all Class Members shall be deemed to have,
and by operation of the Final Judgment shall have, fully, finally, and forever released, relinquished,
and discharged any and all of the Released Persons from all Released Claims,

“Released Claims” means any and all rights, liabilities, suits, debts, obligations,
demands, damages, losses, judgment matters, issues, claims (including Unknown
Claims), and causes of action of every nature and description whatsoever, in law,
equity, or otherwise, whether accrued or unaccrued, fixed or contingent, liquidated or
unliquidated, whether arising under federal, state, local, statutory, common law,
foreign law, or any other law, rule, or regulation, and whether class and/or individual
in nature, concerning, based on, arising out of, or in connection with both: G) the
purchase or other acquisition of ARCP Securities by Lead Plaintiff or any other Class
Member during the period between February 28, 2013 and October 29, 2014; and (ii)
the allegations, transactions, acts, facts, matters, occurrences, disclosures, statements,
filings, representations, omissions, or events that were or couid have been alleged or
asserted in the Litigation. Released Claims do not include claims to enforce the
Settlement, any shareholder derivative claims on behalf of ARCP, or governmental
agency actions against the Released Persons.

“Related Parties” means each Defendant’s respective present and former parents,
subsidiaries, divisions, controlling persons, associates, entities and affiliates and each
and all of their respective present and former employees, members, partners,
principals, officers, directors, controlling shareholders, agents, attorneys, advisors
(including financial or investment advisors), accountants, auditors, consultants,
underwriters, investment bankers, commercial bankers, entities providing fairness
opinions, general or limited partners or partnerships, limited liability companies,
members, joint ventures and insurers and reinsurers of each of them; as well as the
predecessors, successors, assigns, estates, immediate family members, spouses, heirs,
executors, trusts, trustees, administrators, agents, legal or personal representatives,
assigns, and assignees of each of them, in their capacity as such.

“Released Persons” means each and all of the Defendants and their Related Parties,

“Unknown Claims” means (a) any and all Released Claims which the Releasing
Plaintiff Parties do not know or suspect to exist in his, her, or its favor at the time of
the release of the Released Persons, which, if known by him, her, or it, might have
affected his, her, or its settlement with and release of the Released Persons, or might
have affected his, her, or its decision(s) with respect to the Settlement, including, but
not limited to, whether or not to object to this Settlement or seek exclusion from the
Class; and (b) any and all Released Defendants’ Claims that the Released Persons do
not know or suspect to exist in his, her, or its favor at the time of the release of the
Plaintiffs, the Class and Plaintiffs’ Counsel, which, if known by him, her, or it, might
have affected his, her, or its settkement and release of Plaintiffs, the Class and
Plaintiffs’ Counsel. With respect to (a) any and all Released Claims against the
-24-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 26 of 29

Released Persons, and (b} any and all Released Defendants’ Claims against
Plaintiffs, the Class and Plaintiffs’ Counsel, the Settling Parties stipulate and agree
that, upon the Effective Date, the Settling Parties shall expressly waive and each
Releasing Plaintiff Party and Released Person shall be deemed to have, and by
operation of the Judgment shall have expressly waived, the provisions, rights, and
benefits of California Civil Code §1542, which provides:

A general release does not extend to claims that the
creditor or releasing party does not know or suspect to
exist in his or her favor at the time of executing the release
and that, if known by kim or her would have materially
affected his or her settlement with the debtor or released

party.

The Settling Parties shall expressly waive and each Releasing Plaintiff Party and
Released Person shail be deemed to have, and by operation of the Judgment shall
have, expressly waived any and all provisions, rights, and benefits conferred by any
law of any state or territory of the United States, or principle of common law, which
is similar, comparable, or equivalent to California Civil Code §1542. The Releasing
Plaintiff Parties and Released Persons acknowledge that they may hereafter discover
facts in addition to or different from those which he, she, it or their counsel now
knows or believes to be true with respect to the subject matter of the Released Claims
ot Released Defendants’ Claims, but (a) the Releasing Plaintiff Parties shall
expressly fully, finally, and forever waive, compromise, settle, discharge, extinguish,
and release, and each Releasing Plaintiff Party shall be deemed to have waived,
compromised, settled, discharged, extinguished, and released, and upon the Effective
Date, and by operation of the Judgment shail have waived, compromised, settled,
discharged, extinguished, and released, fully, finally, and forever, any and all
Released Claims against the Released Persons, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed, upon any theory of law or equity now
existing or coming into existence in the future, including, but not limited to, conduct
which is negligent, intentional, with or without malice, or a breach of any duty, law
or rule, without regard to the subsequent discovery or existence of such different or
additional facts, legal theories, or authorities, and (b) the Released Persons shall
expressly fully, finally, and forever waive, compromise, settle, discharge, extinguish,
and release, and upon the Effective Date, and by operation of the Judgment shall
have waived, compromised, settled, discharged, extinguished, and released, fully,
finally, and forever, any and all Released Defendants’ Claims against the Plaintiffs,
the Class and Plaintiffs’ Counsel, known or unknown, suspected or unsuspected,
contingent or non-contingent, whether or not concealed or hidden, which now exist,
or heretofore have existed, upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is negligent,
intentional, with or without malice, or a breach of any duty, law or rule, without
regard to the subsequent discovery or existence of such different or additional facts,
legal theories, or authorities. The Settling Parties acknowledge, and the Releasing

-25-

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 27 of 29

Plaintiff Parties and Released Persons shal! be deemed by operation of the Judgment
to have acknowledged, that the foregoing waiver was separately bargained for and is
an essential element of the Settlement of which this release is a part.

THE SETTLEMENT FAIRNESS HEARING

The Court will hold a Settlement Fairness Hearing on January 21, 2020, at 11:00 a.m., before
the Honorable Alvin K. Hellerstein at the United States District Court for the Southern District of
New York, Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY
10007, for the purpose of determining whether: (1) the Settlement as set forth in the Stipulation for
$1,025,000,000.00 in cash should be approved by the Court as fair, reasonable and adequate;
(2) Judgment as provided under the Stipulation should be entered; (3) to award Lead Counsel
attorneys’ fees and expenses out of the Settlement Fund and, if so, in what amount; (4) to award
Plaintiffs pursuant to 15 U.S.C. §78u-4(a)(4) in connection with their representation of the Class out
of the Settlement Fund and, if so, in what amount; and (5) the Plan of Allocation should be approved
by the Court. The Court may adjourn or continue the Settlement Fairness Hearing without further
notice to Members of the Class.

Any Class Member may appear at the Settlement Fairness Hearing and be heard on any of
the foregoing matters; provided, however, that no such person shall be heard unless his, her, or its
objection is made in writing and is filed, together with proof of membership in the Class and with
copies of all other papers and briefs to be submitted by him, her, or it to the Court at the Settlement
Fairness Hearing, with the Court no later than December 31, 2019, and showing proof of service on
the following counsel:

Debra J. Wyman Jed M. Schwartz
ROBBINS GELLER RUDMAN MILBANK LLP

& DOWD LLP 55 Hudson Yards
655 West Broadway, Suite 1900 New York, NY 10001

San Diego, CA 92101

Attorneys for Lead Plaintiff Attorneys for ARCP

Unless otherwise directed by the Court, any Class Member who does not make his, her or its
objection in the manner provided shall be deemed to have waived all objections to this Settlement
and shall be foreclosed from raising (in this or any other proceeding or on any appeal) any objection
and any untimely objection shall be barred.

If you hire an attorney (at your own expense) to represent you for purposes of objecting, your
attorney must serve a notice of appearance on counsel listed above and file it with the Court (at the
address set out above) by no later than December 31, 2019.

INJUNCTION

The Court has issued an order enjoining all Class Members from instituting, commencing,
maintaining or prosecuting any action in any court or tribunal that asserts Released Claims against

- 26 -

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 28 of 29

any Released Persons, pending final determination by the Court of whether the Settlement should be
approved,

HOW DOT OBTAIN ADDITIONAL INFORMATION?

This Notice contains only a summary of the terms of the proposed Settlement. The records in
this Litigation may be examined and copied at any time during regular office hours, and subject to
customary copying fees, at the Clerk of the United States District Court for the Southern District of
New York. For a fee, all papers filed in this Litigation are available at www.pacer.gov. In addition,
all of the Settlement documents, including the Stipulation, this Notice, the Proof of Claim and
Release and proposed Judgment may be obtained by contacting the Claims Administrator at:

ARCP Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43434
Providence, RI 02940-3434
Email: info@ARCPSecuritiesLitigation.com
Telephone: 1-866-558-9236
www.ARCPSsecuritiesLitigation.com

In addition, you may contact Rick Nelson, Shareholder Relations, Robbins Geller Rudman &
Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA 92101, 1(800)449-4900, if you have
any questions about the Litigation or the Settlement.

DO NOT WRITE TO OR TELEPHONE THE COURT FOR INFORMATION
SPECIAL NOTICE TO BANKS, BROKERS, AND OTHER NOMINEES

If you hold any ARCP Securities purchased or acquired during the Class Period, as a
nominee for a beneficial owner, then, within fourteen (14) business days after you receive this
Notice, you must either: (1) send a copy of this Notice by First-Class Mail to ali such Persons; or (2)
provide a list of the names and addresses of such Persons to the Claims Administrator:

ARCP Securities Litigation
c/o Gilardi & Co. LLC
P.O. Box 43434
Providence, RI 02940-3434
E-mail: info@ARCPSecuritiesLitigation.com
Telephone: 1-866-558-9236
www.ARCPSecuritiesLitigation.com

If you choose to mai! the Notice and Proof of Claim and Release yourself, you may obtain
from the Claims Administrator (without cost to you) as many additional copies of these documents
as you will need to complete the mailing.

Regardless of whether you choose to complete the mailing yourself or elect to have the
mailing performed for you, you may obtain reimbursement for or advancement of reasonable

27 -

 
Case 1:15-mc-00040-AKH Document 1274-1 Filed 10/04/19 Page 29 of 29

administrative costs actually incurred or expected to be incurred in connection with forwarding the
Notice and which would not have been incurred but for the obligation to forward the Notice, upon
submission of appropriate documentation to the Claims Administrator.

DATED ASE af

BY ORDER OF THE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- 28 -

 
